Citation Nr: 1547098	
Decision Date: 11/06/15    Archive Date: 11/13/15

DOCKET NO.  14-02 079	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for a low back disability, diagnosed as lumbar degenerative disc disease.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Garcia, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1992 to November 1994.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

The Veteran testified at a Board videoconference hearing in front of the undersigned Veterans Law Judge in August 2015.  A transcript of the hearing is associated with the Veteran's claims file.

This is a paperless appeal located on the Veterans Benefits Management System.  Documents on the Virtual VA paperless claims processing system are either duplicative of the evidence of record or not pertinent to the present appeal. 


FINDING OF FACT

There is at least an approximate balance of positive and negative evidence as to whether the Veteran's low back disability, diagnosed as lumbar degenerative disc disease, was caused by his active duty service.


CONCLUSION OF LAW

Resolving doubt in favor of the Veteran, the criteria for service connection for a low back disability, namely lumbar degenerative disc disease, are met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).




REASONS AND BASES FOR FINDING AND CONCLUSION

As an initial matter, because the Board is granting the benefit sought on appeal, the VA's duties to notify and to assist are deemed fully satisfied, and there is no prejudice to the Veteran in proceeding to decide the issue on appeal.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

A veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered, or disease contracted, in the line of duty, or for aggravation of a preexisting injury or disease incurred in the line of duty during active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

To establish a right to compensation for a present disability, a veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  E.g., Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The Veteran seeks service connection for a low back disability, which he contends began during his active duty service and progressed following service.  Specifically, the Veteran contends that his duties in service required manual labor, which permanently damaged his back.  He also attributes his back pain in service to sleeping in a bunk that was too short.

In his March 1992 report of medical history upon entrance into service, the Veteran self-reported that he never had any "recurrent back pain," and his spine was evaluated as "normal" in his March 1992 entrance examination report.

The Veteran's service treatment records indicate that in July 1993, the Veteran complained of back discomfort.  He attributed the discomfort to sleeping in a short bunk, which required him to "sleep[] curled up all the time."  The physician noted that the Veteran's work involved "doing manual labor all the time," and listed a diagnosis of mild muscle strain, secondary to the Veteran's "bunk [and] work." 

The Veteran's service treatment records also show that in September 1994, the Veteran complained of middle and lower back pain having persisted for three days, specifically, discomfort sitting, standing, and walking.  The Veteran indicated that the only comfortable position for him to be in at night was "on [his] side."  The Veteran was diagnosed with mechanical lower back pain; in addition to a prescription for Motrin, the Veteran was given back exercises to perform.

The Veteran's October 1994 separation examination report provides that the Veteran's spine/other musculoskeletal system was evaluated as "normal" upon separation from service.  In his October 1994 report of medical history upon separation, the Veteran neither affirmed nor denied "recurrent back pain."

During his August 2015 Board videoconference hearing, the Veteran reported that he first sought treatment for his back from a chiropractor in 2002.  Private treatment records show that between January 2005 and June 2010, the Veteran received at least 17 chiropractic treatments for a sore or tight lower back from Dr. J.J.  

In November 2009, the Veteran complained to his family practitioner, Dr. J.C., of low back pain and intermittent leg numbness; Dr. J.C.'s assessment was lumbar strain.  In December 2009, the Veteran complained of persistent back pain, and Dr. J.C. requested an MRI of the Veteran's lumbar spine.  A December 2009 MRI report stated that the Veteran had "[m]ild lumbar spine degenerative changes despite [his] young age . . . ."  It also revealed moderate to moderately severe neural foraminal stenosis bilaterally at L5-S1, in addition to mild degenerative changes and/or mild stenosis at L1-L2, L2-L3, L3-L4, L4-L5.  In September 2010, the Veteran complained to Dr. J.C. of back pain and tightness for 8 to 9 months.

At a VA examination in September 2013, the Veteran was diagnosed with lumbar degenerative disc disease.  The VA examination report provides that the Veteran has functional loss and/or functional impairment of the back, specifically, limitations on his range of motion and pain on movement.  The VA examiner opined that it was less likely than not that the Veteran's back disability was incurred in, or caused by, service.  The VA examiner noted the Veteran's July 1993 and September 1994 in-service treatments for low back pain and stated that the Veteran "suffered no trauma to the back per [service treatment record] review."  The VA examiner detailed that the Veteran's "lumbar strains were thought secondary to his sleeping bunk being to[o] short," and stressed that the Veteran's spine was documented as "normal" on his October 1994 separation examination report.  The VA examiner opined that the Veteran's limitations on his range of motion are "most likely from the normal aging process."  Additionally, he stated that the results of the X-ray imaging of the Veteran's lumbar spine are "most consistent with the normal aging process for an individual in [the Veteran's] age group."

During the August 2015 Board videoconference hearing, the Veteran provided that for a few years following service, he treated his back pain with over-the-counter medications, such as ibuprofen.  The Veteran stated that he first sought back treatment from a chiropractor in 2002 and that he has seen several different chiropractors since then.  He also maintained that while he used to see a chiropractor 3 to 4 times a year, he now sees a chiropractor approximately 15 to 20 times a year.  The Veteran also competently and credibly testified that since separating from service, he has not been involved in any interceding incidents relative to his back, such as automobile accidents, slips, falls, or work-related injuries in his current occupation of millwright. 

In a letter dated in August 2015, Dr. J.C. referenced the Veteran's service treatment records and current complaints and opined that it is more likely than not that the Veteran's back disability is the result of his military service.  Noting the Veteran's July 1993 back treatment, Dr. J.C. stressed the Veteran's short bunk and "significant amount of labor that he was performing." Dr. J.C. also detailed the Veteran's September 1994 treatment due to discomfort sitting, standing, and walking.  In rendering his opinion, Dr. J.C. stressed that the Veteran currently "complains of similar back pain" to the pain he experienced while in service and that there is no indication in the Veteran's service treatment records that he had a back disability prior to service.  Dr. J.C. ultimately concluded that the Veteran's back disability "developed while in the service and has persisted to this day." 

Here, the Board finds that the Veteran has met the first two Shedden elements. At his September 2013 VA examination, the Veteran was diagnosed with lumbar degenerative disc disease; as such, the record demonstrates the presence of a diagnosed low back disability.  See, e.g., Shedden, 381 F.3d at 1167.  Additionally, the Veteran's service treatment records establish that there was an in-service incurrence of a disease or injury, as the Veteran complained of, and was treated for, lower back pain in July 1993 and September 1994.  See, e.g., id. 

The Board must therefore consider whether there is a nexus between the Veteran's currently-diagnosed lumbar degenerative disc disease and his noted in-service back injuries. The Board notes that there are conflicting medical opinions as to whether it is more likely than not that the Veteran's disability is the result of active service.

The Board acknowledges that the September 2013 VA examiner found that it was less likely than not that the Veteran's lumbar degenerative disc disease was caused by his active service.  However, while the VA examiner considered the Veteran's service treatment records, the VA examiner only noted that the Veteran's "lumbar strains were thought secondary to his sleeping bunk being to[o] short" and failed to consider the fact that the July 1993 physician found that the Veteran's back issue was also secondary to frequent manual labor.  Additionally, in rendering his opinion, the only diagnostic imagery upon which the VA examiner relied was X-ray imaging that showed mild to moderate degenerative disc disease, which the VA examiner opined was "most consistent with the normal aging process" for an individual in the Veteran's age group.  There is no indication that the VA examiner reviewed the December 2009 MRI report showing moderate to moderately severe neural foraminal stenosis at L5-S1 and "[m]ild lumbar spine degenerative changes despite the [Veteran's] young age."

In opining that the Veteran's low back disability is more likely than not due to his active duty service, Dr. J.C. presumably relied on the December 2009 MRI report, as he is the physician who requested the MRI evaluation.  The Board also places significant weight on the fact that in rendering his opinion, Dr. J.C. considered the entire context of the Veteran's in-service back injuries, including the significant amount of manual labor that the Veteran was performing at the time.  In this regard, the Board notes that the Veteran's DD Form 214 lists his military occupational specialty as a gun crew and seaman specialist, which corroborates the Veteran's credible lay statements during the August 2015 Board videoconference hearing that his duties during service were "very physical" and included painting, driving the ship, anchoring the ship, and performing various maintenance on the outside of the ship.  Additionally, in an undated Medical Surveillance Questionnaire that is included in the Veteran's service treatment records, the Veteran provided that from March 1993 to January 1994, he was exposed to heavy lifting.  Finally, given that Dr. J.C. has been the Veteran's treating physician for many years, it is reasonable to conclude that Dr. J.C. is well-acquainted with the Veteran's low back disability and its symptomatology.  As such, his opinion concerning the etiology of the Veteran's low back disability is both fully informed and reliable.

Accordingly, there is an approximate balance of positive and negative evidence regarding whether the Veteran's low back disability, diagnosed as lumbar degenerative disc disease, was caused by his active duty service.  As the positive and negative medical evidence of record is at least in relative equipoise, the benefit-of-the-doubt rule applies, and service connection for the Veteran's lumbar degenerative disc disease is warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990) ("A veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' to prevail.").


ORDER

Entitlement to service connection for a low back disability, diagnosed as lumbar degenerative disc disease, is granted.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


